
	

114 HRES 617 IH: Providing for authority to initiate litigation for actions by the President or other executive branch officials inconsistent with their duties under the Constitution of the United States with respect to the unlawful transfer of individuals detained at United States Naval Station, Guantanamo Bay, Cuba.
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 617
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Duncan of South Carolina submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Providing for authority to initiate litigation for actions by the President or other executive
			 branch officials inconsistent with their duties under the Constitution of
			 the United States with respect to the unlawful transfer of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba.
	
	
 That the Speaker is authorized to initiate or intervene in one or more civil actions on behalf of the House of Representatives in a Federal court of competent jurisdiction to seek any appropriate relief regarding the failure of the President, the head of any department or agency, or any other officer or employee of the executive branch, to act in a manner consistent with that official's duties under the Constitution and laws of the United States with respect to the transfer of any individual detained at Guantanamo (as such term is defined in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92)) in violation of section 1031, 1033, or 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) or of an appropriations Act. The phrase appropriate relief includes but is not limited to all forms of equitable relief, including a declaratory judgment action to determine the meaning of laws and whether they are being obeyed or disobeyed, and a writ of mandamus, temporary restraining order, preliminary injunction, permanent injunction, and such other relief as is necessary to compel obedience to law.
 2.The Speaker shall notify the House of Representatives of a decision to initiate or intervene in any civil action pursuant to this resolution.
		3.
 (a)The Office of the General Counsel of the House of Representatives, at the direction of the Speaker, shall represent the House in any civil action initiated, or in which the House intervenes, pursuant to this resolution, and may employ the services of outside counsel and other experts for this purpose.
 (b)The chair of the Committee on House Administration shall cause to be printed in the Congressional Record a statement setting forth the aggregate amounts expended by the Office of General Counsel on outside counsel and other experts pursuant to subsection (a) on a quarterly basis. Such statement shall be submitted for printing not more than 30 days after the expiration of each such period.
			
